Case 1:19-cv-01276-NONE-BAM Document 1 Filed 09/07/19 Page 1 of 6




                                                           FILED
                                                          Sep 07, 2019
                                                       CLERK, U.S. DISTRICT COURT
                                                     EASTERN DISTRICT OF CALIFORNIA




                                          2:19-cv-1771 EFB (PC)
Case 1:19-cv-01276-NONE-BAM Document 1 Filed 09/07/19 Page 2 of 6
Case 1:19-cv-01276-NONE-BAM Document 1 Filed 09/07/19 Page 3 of 6
Case 1:19-cv-01276-NONE-BAM Document 1 Filed 09/07/19 Page 4 of 6
Case 1:19-cv-01276-NONE-BAM Document 1 Filed 09/07/19 Page 5 of 6
Case 1:19-cv-01276-NONE-BAM Document 1 Filed 09/07/19 Page 6 of 6
